In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in Gehrig Hoban & Co., Inc. v. United States (57 Cust. Ct. 727, A.R.D. 210), the court found and held that cost of production, as that value is defined in section 402a(f), Tariff Act of 1930, as amended by the Customs Simplication Act of. 1956, to be the proper basis for the determination of the value of the “Canoe” cologne here involved and that said cost of production per *920bottle of the involved merchandise is as stated in schedule “B,” said schedule “B” being attached and made a part of the decision, plus the pro rata, share of the cost of packing as indicated on the invoices.